DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desrues (US 2015/0346365).
As to claim 1, Desrues discloses an internal structure detection system (Abstract; FIG. 10; paragraph [0003], first sentence) comprising: 
two kinds of sensors with different operating principles for receiving reflected waves of vibration applied to an inspection target in an investigation area (FIGS.9, 10, 12; paragraph [0033], lines 1-4; paragraph [0039], lines 1-8 and 15-16; paragraph [0042], first sentence; paragraphs [0043]-[0046], [0048]); and 
a processing apparatus that detects an internal structure of the inspection target by using the sensor data received by the two kinds of sensors (paragraph [0053]), 
wherein the two kinds of sensors are deployed in the investigation area with different densities, in a distributed manner (FIGS. 9, 10, 12; paragraph [0033], lines 1-4; paragraph [0039], lines 1-8 and 15-16; paragraph [0042], first sentence; paragraphs [0043]-[0046], [0048]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Desrues in view of Iguchi et al. (JP 2016085085, see PTO-892 for translation, attached). 
As to claim 2, Desrues further teaches sensor arrangements with different frequency sensitivities and different spacing distributions (e.g., FIG. 9, reference numbers 908, 910), and therefore suggests  that one of the two kinds of sensors is first sensors having a low noise density in a low frequency region, that the other one of the two kinds of sensors is second sensors having a high noise density in a low frequency region, and that the first sensors are deployed in the investigation area in such a manner that the first sensors are distributed more sparsely than the second sensors. 
As to claim 3, Desrues teaches the internal structure detection system of claim 1 as discussed above.  However, Desrues does not teach that the two kinds of sensors are geophone sensors and MEMS sensors.  Iguchi teaches combined use of a receiver using a MEMS sensor and a receiver using a geophone (paragraph [0028]), and therefore suggests that the two kinds of sensors are geophone sensors and MEMS sensors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the internal structure detection system of claim 1 as taught by Desrues, in combination with the two kinds of sensors being geophone sensors and MEMS sensors as suggested by Iguchi, since such combination enables full bandwidth data to be obtained (Desrues, paragraph [0042]). 
As to claim 5, Desrues teaches low-frequency and conventional seismic data taken at different receiver depths and having different bandwidths (e.g., paragraph [0038]), and therefore suggests the processing apparatus selects data from the sensor data of the two kinds of sensors used for detecting the internal structure in a manner that depends on a distance from a surface of the inspection target to which vibration is applied to where the reflected wave resulting from the vibration has been reflected. 
As to claim 6, Desrues further teaches that measurement frequency bands of the two kinds of sensors are at least overlapped (FIGS. 2, 3, 14, 15; paragraphs [0005], [0007], [0009], [0010], [0027]). 
As to claim 8, Desrues further teaches that measurement frequency bands of the two kinds of sensors are at least overlapped (FIGS. 2, 3, 14, 15; paragraphs [0005], [0007], [0009], [0010], [0027]). 
As to claim 9, Desrues further teaches that measurement frequency bands of the two kinds of sensors are at least overlapped (FIGS. 2, 3, 14, 15; paragraphs [0005], [0007], [0009], [0010], [0027]). 
As to claim 11, Desrues further teaches that measurement frequency bands of the two kinds of sensors are at least overlapped (FIGS. 2, 3, 14, 15; paragraphs [0005], [0007], [0009], [0010], [0027]). 

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Desrues in view of Iguchi, and further in view of Pan (US 9,229,123). 
As to claim 4, Desrues as modified by Iguchi teaches the internal structure detection system of claim 2 as discussed above.  However, Desrues does not teach that the first sensors having the low noise density in the low frequency region are MEMS sensors and the second sensors having the high noise density in the low frequency region are geophone sensors.  Pan teaches geophones having excessive noise in the range of low-frequency (col. 2, lines 28-31), and therefore suggests that the first sensors having the low noise density in the low frequency region are MEMS sensors and the second sensors having the high noise density in the low frequency region are geophone sensors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the internal structure detection system of claim 2 as taught by Desrues as modified by Iguchi, in combination with the first sensors having the low noise density in the low frequency region being MEMS sensors and the second sensors having the high noise density in the low frequency region being geophone sensors as suggested by Pan, since such combination reduces noise contamination in the recorded data. 
As to claim 10, Desrues further teaches that measurement frequency bands of the two kinds of sensors are at least overlapped (FIGS. 2, 3, 14, 15; paragraphs [0005], [0007], [0009], [0010], [0027]). 

Claims 7, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Desrues in view of Iguchi, and further in view of Maeki et al. (WO 2017/141304, see PTO-892 for translation, attached). 
As to claim 7, Desrues as modified by Iguchi teaches the internal structure detection system of claim 1 as discussed above.  However, Desrues does not teach that the processing apparatus comprises a storage unit storing sensor information including noise spectral density for each sensor used for inspecting interior of the investigation area, the sensor information being associated with unique identification information of the sensor, and that the sensor information is associated with validity coefficients representing which frequency bands of the sensor data obtained by the corresponding sensor are valid.  Maeki teaches identifiers unique to individual sensors, and assessment of sensor usage and deterioration (Abstract; paragraph [0009]), and therefore suggests that the processing apparatus comprises a storage unit storing sensor information including noise spectral density for each sensor used for inspecting interior of the investigation area, the sensor information being associated with unique identification information of the sensor, and that the sensor information is associated with validity coefficients representing which frequency bands of the sensor data obtained by the corresponding sensor are valid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the internal structure detection system of claim 1 as taught by Desrues as modified by Iguchi, in combination with the processing apparatus comprising a storage unit storing sensor information including noise spectral density for each sensor used for inspecting interior of the investigation area, the sensor information being associated with unique identification information of the sensor, and the sensor information is associated with validity coefficients representing which frequency bands of the sensor data obtained by the corresponding sensor being valid as suggested by Maeki, since such combination enables quality assurance assessment of data analysis results. 
As to claim 12, Desrues as modified by Iguchi teaches the internal structure detection system of claim 2 as discussed above.  However, Desrues does not teach that the processing apparatus comprises a storage unit storing sensor information including noise spectral density for each sensor used for inspecting interior of the investigation area, the sensor information being associated with unique identification information of the sensor, and that the sensor information is associated with validity coefficients representing which frequency bands of the sensor data obtained by the corresponding sensor are valid.  Maeki teaches identifiers unique to individual sensors, and assessment of sensor usage and deterioration (Abstract; paragraph [0009]), and therefore suggests that the processing apparatus comprises a storage unit storing sensor information including noise spectral density for each sensor used for inspecting interior of the investigation area, the sensor information being associated with unique identification information of the sensor, and that the sensor information is associated with validity coefficients representing which frequency bands of the sensor data obtained by the corresponding sensor are valid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the internal structure detection system of claim 2 as taught by Desrues as modified by Iguchi, in combination with the processing apparatus comprising a storage unit storing sensor information including noise spectral density for each sensor used for inspecting interior of the investigation area, the sensor information being associated with unique identification information of the sensor, and the sensor information is associated with validity coefficients representing which frequency bands of the sensor data obtained by the corresponding sensor being valid as suggested by Maeki, since such combination enables quality assurance assessment of data analysis results. 
As to claim 13, Desrues as modified by Iguchi teaches the internal structure detection system of claim 3 as discussed above.  However, Desrues does not teach that the processing apparatus comprises a storage unit storing sensor information including noise spectral density for each sensor used for inspecting interior of the investigation area, the sensor information being associated with unique identification information of the sensor, and that the sensor information is associated with validity coefficients representing which frequency bands of the sensor data obtained by the corresponding sensor are valid.  Maeki teaches identifiers unique to individual sensors, and assessment of sensor usage and deterioration (Abstract; paragraph [0009]), and therefore suggests that the processing apparatus comprises a storage unit storing sensor information including noise spectral density for each sensor used for inspecting interior of the investigation area, the sensor information being associated with unique identification information of the sensor, and that the sensor information is associated with validity coefficients representing which frequency bands of the sensor data obtained by the corresponding sensor are valid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the internal structure detection system of claim 3 as taught by Desrues as modified by Iguchi, in combination with the processing apparatus comprising a storage unit storing sensor information including noise spectral density for each sensor used for inspecting interior of the investigation area, the sensor information being associated with unique identification information of the sensor, and the sensor information is associated with validity coefficients representing which frequency bands of the sensor data obtained by the corresponding sensor being valid as suggested by Maeki, since such combination enables quality assurance assessment of data analysis results. 
As to claim 15, Desrues as modified by Iguchi teaches the internal structure detection system of claim 5 as discussed above.  However, Desrues does not teach that the processing apparatus comprises a storage unit storing sensor information including noise spectral density for each sensor used for inspecting interior of the investigation area, the sensor information being associated with unique identification information of the sensor, and that the sensor information is associated with validity coefficients representing which frequency bands of the sensor data obtained by the corresponding sensor are valid.  Maeki teaches identifiers unique to individual sensors, and assessment of sensor usage and deterioration (Abstract; paragraph [0009]), and therefore suggests that the processing apparatus comprises a storage unit storing sensor information including noise spectral density for each sensor used for inspecting interior of the investigation area, the sensor information being associated with unique identification information of the sensor, and that the sensor information is associated with validity coefficients representing which frequency bands of the sensor data obtained by the corresponding sensor are valid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the internal structure detection system of claim 5 as taught by Desrues as modified by Iguchi, in combination with the processing apparatus comprising a storage unit storing sensor information including noise spectral density for each sensor used for inspecting interior of the investigation area, the sensor information being associated with unique identification information of the sensor, and the sensor information is associated with validity coefficients representing which frequency bands of the sensor data obtained by the corresponding sensor being valid as suggested by Maeki, since such combination enables quality assurance assessment of data analysis results. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Desrues in view of Iguchi and Pan, and further in view of Maeki. 
As to claim 14, Desrues as modified by Iguchi and Pan teaches the internal structure detection system of claim 4 as discussed above.  However, Desrues does not teach that the processing apparatus comprises a storage unit storing sensor information including noise spectral density for each sensor used for inspecting interior of the investigation area, the sensor information being associated with unique identification information of the sensor, and that the sensor information is associated with validity coefficients representing which frequency bands of the sensor data obtained by the corresponding sensor are valid.  Maeki teaches identifiers unique to individual sensors, and assessment of sensor usage and deterioration (Abstract; paragraph [0009]), and therefore suggests that the processing apparatus comprises a storage unit storing sensor information including noise spectral density for each sensor used for inspecting interior of the investigation area, the sensor information being associated with unique identification information of the sensor, and that the sensor information is associated with validity coefficients representing which frequency bands of the sensor data obtained by the corresponding sensor are valid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the internal structure detection system of claim 4 as taught by Desrues as modified by Iguchi and Pan, in combination with the processing apparatus comprising a storage unit storing sensor information including noise spectral density for each sensor used for inspecting interior of the investigation area, the sensor information being associated with unique identification information of the sensor, and the sensor information is associated with validity coefficients representing which frequency bands of the sensor data obtained by the corresponding sensor being valid as suggested by Maeki, since such combination enables quality assurance assessment of data analysis results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645